
	
		II
		111th CONGRESS
		1st Session
		S. 826
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 3 (legislative
			 day, April 2), 2009
			Ms. Klobuchar (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote renewable energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Renewable Energy Act of
			 2009.
		2.Renewable electricity standard
			(a)In generalTitle VI of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end
			 the following:
				
					610.Renewable electricity standard
						(a)DefinitionsIn this section:
							(1)Base quantity of electricity
								(A)In generalThe term base quantity of
				electricity means the total quantity of electricity sold by an electric
				utility to electric consumers in a calendar year.
								(B)ExclusionsThe term base quantity of
				electricity does not include electricity generated by a hydroelectric
				facility (including a pumped storage facility but excluding incremental
				hydropower).
								(2)Distributed generation
				facilityThe term
				distributed generation facility means a facility at a customer
				site.
							(3)Existing renewable energyExcept as provided in paragraph (7)(B), the
				term existing renewable energy means electric energy generated at
				a facility (including a distributed generation facility) placed in service
				prior to January 1, 2001, from solar, wind, or geothermal energy, ocean energy,
				biomass (as defined by the Secretary of the Interior), municipal solid waste,
				or landfill gas.
							(4)Geothermal energyThe term geothermal energy
				means energy derived from a geothermal deposit (within the meaning of section
				613(e)(2) of the Internal Revenue Code of 1986).
							(5)Incremental geothermal production
								(A)In generalThe term incremental geothermal
				production means, for any year, the excess of—
									(i)the total kilowatt hours of electricity
				produced from a facility (including a distributed generation facility) using
				geothermal energy; over
									(ii)the average number of kilowatt hours
				produced annually at the facility for 5 of the previous 7 calendar years before
				the date of enactment of this section after eliminating the highest and the
				lowest kilowatt hour production years in that 7-year period.
									(B)Special ruleA facility described in subparagraph (A)
				that was placed in service at least 7 years before the date of enactment of
				this section shall, commencing with the year in which that date of enactment
				occurs, reduce the amount calculated under subparagraph (A)(ii) each year, on a
				cumulative basis, by the average percentage decrease in the annual kilowatt
				hour production for the 7-year period described in subparagraph (A)(ii) with
				such cumulative sum, but not to exceed 30 percent.
								(6)Incremental hydropower
								(A)In generalThe term incremental
				hydropower means additional energy generated as a result of efficiency
				improvements or capacity additions made on or after—
									(i)January 1, 2001; or
									(ii)the effective commencement date of an
				existing applicable State renewable portfolio standard program at a
				hydroelectric facility that was placed in service before that date.
									(B)ExclusionThe term incremental
				hydropower does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions.
								(C)Measurement and certificationEfficiency improvements and capacity
				additions referred to in subparagraph (B) shall be—
									(i)measured on the basis of the same water
				flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility; and
									(ii)certified by the Secretary or the Federal
				Energy Regulatory Commission.
									(7)New renewable energyThe term new renewable energy
				means—
								(A)electric energy generated at a facility
				(including a distributed generation facility) placed in service on or after
				January 1, 2001, from—
									(i)solar, wind, geothermal, or ocean
				energy;
									(ii)biomass (as defined by the Secretary of the
				Interior);
									(iii)landfill gas;
									(iv)municipal solid waste;
									(v)incremental hydropower; or
									(vi)hydropower that has been certified by the
				Low Impact Hydropower Institute; and
									(B)for electric energy generated at a facility
				(including a distributed generation facility) placed in service before the date
				of enactment of this section—
									(i)the additional energy above the average
				generation during the 3-year period ending on the date of enactment of this
				section at the facility from—
										(I)solar, wind, or ocean energy;
										(II)landfill gas;
										(III)municipal solid waste;
										(IV)incremental hydropower; or
										(V)incremental geothermal production;
				and
										(ii)the electric energy derived from biomass
				(as defined by the Secretary of the Interior).
									(8)Ocean energyThe term ocean energy includes
				current, wave, tidal, and thermal energy.
							(b)Renewable electricity requirement
							(1)Requirement
								(A)In generalSubject to subparagraph (B), each electric
				utility that sells electricity to electric consumers shall obtain a percentage
				of the base quantity of electricity the electric utility sells to electric
				consumers in any calendar year from new renewable energy or existing renewable
				energy.
								(B)PercentageThe percentage obtained in a calendar year
				under subparagraph (A) shall not be less than the amount specified in the
				following table:
									
										
											
												Minimum annual
												
												Calendar years:percentage:
												
											
											
												20102
												
												20113
												
												20124
												
												20135
												
												20146
												
												20157
												
												20168
												
												20179
												
												201811
												
												201913
												
												202015
												
												202117
												
												202219
												
												202321
												
												202423
												
												202525.
												
											
										
									
								(2)Means of complianceAn electric utility shall meet the
				requirements of paragraph (1) by—
								(A)submitting to the Secretary renewable
				energy credits issued under subsection (c);
								(B)making alternative compliance payments to
				the Secretary at the rate of 2 cents per kilowatt hour (as adjusted for
				inflation under subsection (g)); or
								(C)conducting a combination of activities
				described in subparagraphs (A) and (B).
								(3)Green jobsIn carrying out this section, the Secretary
				shall, to the maximum extent practicable, provide an additional incentive to
				electric utilities that, in meeting the requirements of paragraph (1),
				also—
								(A)create jobs that pay a living wage that
				supports a family;
								(B)provide health insurance benefits to
				employees; and
								(C)comply with all Federal labor and
				environmental laws (including regulations).
								(c)Renewable energy credit trading
				program
							(1)In generalNot later than December 31, 2010, the
				Secretary shall establish a renewable energy credit trading program under which
				electric utilities shall submit to the Secretary renewable energy credits to
				certify the compliance of the electric utilities with respect to obligations
				under subsection (b)(1).
							(2)AdministrationAs part of the program, the Secretary
				shall—
								(A)issue tradeable renewable energy credits to
				generators of electric energy from new renewable energy;
								(B)issue nontradeable renewable energy credits
				to generators of electric energy from existing renewable energy;
								(C)issue renewable energy credits to electric
				utilities associated with State renewable portfolio standard compliance
				mechanisms pursuant to subsection (h);
								(D)subject to subparagraph (E), ensure that a
				kilowatt hour, including the associated renewable energy credit, shall be used
				only once for purposes of compliance with this section;
								(E)allow double credits for generation from
				facilities on Indian land, and triple credits for generation from small
				renewable distributed generators (meaning those no larger than 1 megawatt);
				and
								(F)ensure that, with respect to a purchaser
				that, as of the date of enactment of this section, has a purchase agreement
				from a renewable energy facility placed in service before that date (other than
				a biomass energy facility), the credit associated with the generation of
				renewable energy under the contract is issued to the purchaser of the electric
				energy.
								(3)DurationA credit described in subparagraph (A) or
				(B) of paragraph (2) may only be used for compliance with this section during
				the 3-year period beginning on the date of issuance of the credit.
							(4)TransfersAn electric utility that holds credits in
				excess of the quantity of credits needed to comply with subsection (b) may
				transfer the credits to another electric utility in the same utility holding
				company system.
							(5)Delegation of market functionThe Secretary may delegate to an
				appropriate entity that establishes markets the administration of a national
				tradeable renewable energy credit market for purposes of creating a transparent
				national market for the sale or trade of renewable energy credits.
							(d)Enforcement
							(1)Civil penaltiesAny electric utility that fails to meet the
				compliance requirements of subsection (b) shall be subject to a civil
				penalty.
							(2)Amount of penaltySubject to paragraph (3), the amount of the
				civil penalty shall be equal to the product obtained by multiplying—
								(A)the number of kilowatt-hours of electric
				energy sold to electric consumers in violation of subsection (b); by
								(B)the greater of—
									(i)2 cents (adjusted for inflation under
				subsection (g)); or
									(ii)200 percent of the average market value of
				renewable energy credits during the year in which the violation
				occurred.
									(3)Mitigation or waiver
								(A)In generalThe Secretary may mitigate or waive a civil
				penalty under this subsection if the electric utility is unable to comply with
				subsection (b) due to a reason outside of the reasonable control of the
				electric utility.
								(B)ReductionThe Secretary shall reduce the amount of
				any penalty determined under paragraph (2) by an amount paid by the electric
				utility to a State for failure to comply with the requirement of a State
				renewable energy program if the State requirement is greater than the
				applicable requirement of subsection (b).
								(4)Procedure for assessing
				penaltyThe Secretary shall
				assess a civil penalty under this subsection in accordance with the procedures
				prescribed by section 333(d) of the Energy Policy and Conservation Act (42
				U.S.C. 6303(d)).
							(e)State renewable energy account
				program
							(1)In generalThere is established in the Treasury a
				State renewable energy account program.
							(2)DepositsAll money collected by the Secretary from
				alternative compliance payments and the assessment of civil penalties under
				this section shall be deposited into the renewable energy account established
				pursuant to this subsection.
							(3)UseSubject to appropriations, proceeds
				deposited in the State renewable energy account shall be used by the Secretary
				to carry out a program to provide grants to the State agency responsible for
				developing State energy conservation plans under section 362 of the Energy
				Policy and Conservation Act (42 U.S.C. 6322) for the purposes of promoting
				renewable energy production, including programs that promote technologies that
				reduce the use of electricity at customer sites, such as solar water
				heating.
							(4)AdministrationThe Secretary may issue guidelines and
				criteria for grants awarded under this subsection.
							(5)RecordsState energy offices receiving grants under
				this section shall maintain such records and evidence of compliance as the
				Secretary may require.
							(6)PreferenceIn allocating funds under this subsection,
				the Secretary shall give preference—
								(A)to States in regions that have a
				disproportionately small share of economically sustainable renewable energy
				generation capacity; and
								(B)to State programs to stimulate or enhance
				innovative renewable energy technologies.
								(f)ExemptionsDuring any calendar year, this section
				shall not apply to an electric utility—
							(1)that sold less than 4,000,000
				megawatt-hours of electric energy to electric consumers during the preceding
				calendar year; or
							(2)in Hawaii.
							(g)Inflation adjustmentNot later than December 31 of each year
				beginning in 2010, the Secretary shall adjust for United States dollar
				inflation from January 1, 2010 (as measured by the Consumer Price
				Index)—
							(1)the price of a renewable energy credit
				under subsection (c)(2); and
							(2)the amount of the civil penalty per
				kilowatt-hour under subsection (d)(2).
							(h)State programs
							(1)In generalSubject to paragraph (2), nothing in this
				section diminishes any authority of a State or political subdivision of a State
				to adopt or enforce any law or regulation respecting renewable energy.
							(2)ComplianceExcept as provided in subsection (d)(3), no
				such law or regulation shall relieve any person of any requirement otherwise
				applicable under this section.
							(3)CoordinationThe Secretary, in consultation with States
				having such renewable energy programs, shall, to the maximum extent
				practicable, facilitate coordination between the Federal program and State
				programs.
							(4)Regulations
								(A)In generalThe Secretary, in consultation with States,
				shall promulgate regulations to ensure that an electric utility subject to the
				requirements of this section that is also subject to a State renewable energy
				standard receives renewable energy credits in relation to equivalent quantities
				of renewable energy associated with compliance mechanisms, other than the
				generation or purchase of renewable energy by the electric utility, including
				the acquisition of certificates or credits and the payment of taxes, fees,
				surcharges, or other financial compliance mechanisms by the electric utility or
				a customer of the electric utility, directly associated with the generation or
				purchase of renewable energy.
								(B)Prohibition on double
				countingThe regulations
				promulgated under this paragraph shall ensure that a kilowatt hour associated
				with a renewable energy credit issued pursuant to this subsection shall not be
				used for compliance with this section more than once.
								(i)Recovery of costs
							(1)In generalThe Commission shall issue and enforce such
				regulations as are necessary to ensure that an electric utility recovers all
				prudently incurred costs associated with compliance with this section.
							(2)Applicable
				lawA regulation under
				paragraph (1) shall be enforceable in accordance with the provisions of law
				applicable to enforcement of regulations under the Federal Power Act (16 U.S.C.
				791a et seq.).
							(j)Wind energy development studyThe Secretary, in consultation with
				appropriate Federal and State agencies, shall conduct, and submit to Congress a
				report describing the results of, a study on methods to increase transmission
				line capacity for wind energy development.
						(k)RegulationsNot later than 1 year after the date of
				enactment of this section, the Secretary shall promulgate regulations
				implementing this section.
						(l)Termination of authorityThis section and the authority provided by
				this section terminate on December 31,
				2040.
						.
			(b)Table of contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
				
					
						Sec. 609. Rural and remote
				communities electrification grants.
						Sec. 610. Renewable electricity
				standard.
					
					.
			3.Reducing barriers to supply chain
			 manufacturing of renewable energy equipment
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $50,000,000 for the Hollings Manufacturing
			 Partnership Program, established under section 25 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k).
			(b)Use of fundsAmounts appropriated pursuant to subsection
			 (a) shall be used to implement a strategy for reducing barriers to supply chain
			 manufacturing of renewable energy equipment.
			4.Wind energy systemsSection 14 of the Wind Energy Systems Act of
			 1980 (42 U.S.C. 9213) is amended to read as follows:
			
				14.Authorization of appropriations
					(a)In generalThere are authorized to be appropriated to
				the Secretary to carry out wind energy research, development, and deployment
				through the Energy Efficiency and Renewable Energy Office of the Department of
				Energy in accordance with this section—
						(1)$275,000,000 for fiscal year 2010;
						(2)$446,000,000 for fiscal year 2011;
						(3)$602,000,000 for fiscal year 2012;
						(4)$698,000,000 for fiscal year 2013;
				and
						(5)$794,500,000 for fiscal year 2014.
						(b)Wind turbine technology and
				reliabilityOf amounts made
				available under subsection (a), the Secretary shall use for land-based wind
				turbine technology and reliability—
						(1)$30,000,000 for fiscal year 2010;
						(2)$50,000,000 for fiscal year 2011;
						(3)$70,000,000 for fiscal year 2012;
						(4)$80,000,000 for fiscal year 2013;
				and
						(5)$100,000,000 for fiscal year 2014.
						(c)Wind energy system integration and
				transmission developmentOf
				amounts made available under subsection (a), the Secretary shall use for wind
				energy system integration and transmission development—
						(1)$20,000,000 for fiscal year 2010;
						(2)$25,000,000 for fiscal year 2011;
						(3)$30,000,000 for fiscal year 2012;
						(4)$35,000,000 for fiscal year 2013;
				and
						(5)$40,000,000 for fiscal year 2014.
						(d)Advanced wind energy bladesOf amounts made available under subsection
				(a), the Secretary shall use for advanced wind blade design, materials, and
				manufacturing processes—
						(1)$50,000,000 for fiscal year 2010;
						(2)$65,000,000 for fiscal year 2011;
						(3)$75,000,000 for fiscal year 2012;
						(4)$80,000,000 for fiscal year 2013;
				and
						(5)$85,000,000 for fiscal year 2014.
						(e)Offshore windOf amounts made available under subsection
				(a), the Secretary shall use for accelerating the design, development, testing,
				and deployment of advanced offshore wind technology and supporting
				construction, operations, and maintenance infrastructure—
						(1)$100,000,000 for fiscal year 2010;
						(2)$200,000,000 for fiscal year 2011;
						(3)$300,000,000 for fiscal year 2012;
						(4)$350,000,000 for fiscal year 2013;
				and
						(5)$400,000,000 for fiscal year 2014.
						(f)Wind powering america programOf the amounts made available under
				subsection (a), the Secretary shall use for and support the Wind Powering
				America program outreach and technical assistance activities—
						(1)$15,000,000 for fiscal year 2010;
						(2)$25,000,000 for fiscal year 2011;
						(3)$35,000,000 for fiscal year 2012;
						(4)$40,000,000 for fiscal year 2013;
				and
						(5)$45,000,000 for fiscal year 2014.
						(g)Wind energy technical training and
				workforce developmentOf the
				amounts made available under subsection (a), the Secretary shall use for and
				support the establishment of technical training programs with community
				colleges and technical schools—
						(1)$40,000,000 for fiscal year 2010;
						(2)$55,000,000 for fiscal year 2011;
						(3)$60,000,000 for fiscal year 2012;
						(4)$75,000,000 for fiscal year 2013;
				and
						(5)$80,000,000 for fiscal year 2014.
						(h)Wind energy teaching training and
				curriculaOf amounts made
				available under subsection (a), the Secretary shall use for and support
				establishment of wind education, teaching training, and curricula development
				programs at kindergarten through grade 12 levels—
						(1)$4,000,000 for fiscal year 2010;
						(2)$5,000,000 for fiscal year 2011;
						(3)$6,000,000 for fiscal year 2012;
						(4)$7,000,000 for fiscal year 2013; and
						(5)$8,000,000 for fiscal year 2014.
						(i)Wind resource modeling and wind farm
				efficiency assessmentOf
				amounts made available under subsection (a), the Secretary shall use for wind
				resource modeling and wind farm efficiency assessment—
						(1)$5,000,000 for fiscal year 2010;
						(2)$6,000,000 for fiscal year 2011;
						(3)$7,000,000 for fiscal year 2012;
						(4)$8,000,000 for fiscal year 2013; and
						(5)$10,000,000 for fiscal year 2014.
						(j)Wind energy sitingOf amounts made available under subsection
				(a), the Secretary shall use for wind energy siting, including funding for
				public education on siting issues, studies on sound emissions and health
				effects, enhanced ground data modeling verification, and the creation of a
				national wind siting database—
						(1)$6,000,000 for fiscal year 2010;
						(2)$8,000,000 for fiscal year 2011;
						(3)$10,000,000 for fiscal year 2012;
						(4)$13,000,000 for fiscal year 2013;
				and
						(5)$16,000,000 for fiscal year 2014.
						(k)Small wind energy systemsOf amounts made available under subsection
				(a), the Secretary shall use for testing, demonstrating, and deploying small
				wind energy systems in rural school applications—
						(1)$5,000,000 for fiscal year 2010;
						(2)$7,000,000 for fiscal year 2011;
						(3)$9,000,000 for fiscal year 2012;
						(4)$10,000,000 for fiscal year 2013;
				and
						(5)$10,500,000 for fiscal year
				2014.
						.
		5.Temporary removal of certain tax
			 restrictions to promote expansion of capital for wind farm investment
			(a)Exemption from passive loss rules
				(1)In generalSection 469(c) of the Internal Revenue Code
			 of 1986 (defining passive activity) is amended by adding at the end the
			 following new paragraph:
					
						(8)Certain renewable energy
				facilitiesThe term
				passive activity shall not include any trade or business involving
				ownership of 1 or more facilities described in section
				45(d)(1).
						.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2008.
				(b)Application of at-risk rules
				(1)In generalSection 465(b)(6) of the Internal Revenue
			 Code of 1986 (relating to qualified nonrecourse financing treated as amount at
			 risk) is amended—
					(A)by inserting or renewable energy
			 property after real property each place it appears in
			 subparagraphs (A) and (B)(i), and
					(B)by adding at the end the following new
			 subparagraph:
						
							(F)Renewable energy propertyThe term renewable energy
				property means property described in section
				45(d)(1).
							.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to losses incurred after December 31, 2008, with
			 respect to property placed in service by the taxpayer after such date.
				(c)Treatment of income and gains from wind
			 energy as qualifying income for publicly traded partnerships
				(1)In generalSection 7704(d) of the Internal Revenue
			 Code of 1986 (defining qualifying income) is amended—
					(A)by inserting wind energy,
			 after fertilizer, in paragraph (1)(E), and
					(B)by adding at the end the following new
			 paragraph:
						
							(6)Wind energyFor purposes of paragraph (1)(E), income
				and gains from wind energy include amounts realized from the sale of renewable
				energy credits, pollution allowances, and other environmental
				attributes.
							.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall apply on the date of enactment of this Act.
				(d)SunsetThe amendments made by this section shall
			 not apply to taxable years beginning after December 31, 2010. The Internal
			 Revenue Code of 1986 shall be applied and administered to taxable years
			 described in the preceding sentence as if such amendments had never been
			 enacted.
			(e)Anti-abuse rulesThe Secretary of Treasury or the
			 Secretary's designee shall prescribe such rules as are necessary to prevent the
			 abuse of the purposes of the amendments made by this section.
			
